Citation Nr: 0001023	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  91-37 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to a compensable evaluation for post operative 
(PO) residuals of a ganglion cyst, left wrist.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel



INTRODUCTION

The veteran had active service from June 1967 to December 
1968.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) New Orleans, Louisiana Regional Office 
(RO), which granted entitlement to service connection for PO 
residuals of a ganglion cyst, left wrist, and assigned a 
noncompensable evaluation thereto.  The veteran challenges 
this evaluation.  

The Board notes that the issue has been characterized as 
entitlement to a compensable rating.  However, in view of the 
recent guidance, the issue now before the Board is taken to 
include whether there is any basis for "staged" ratings at 
any pertinent time, to include whether a current increase is 
in order, and the issue has been recharacterized as set forth 
on the title page.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  As the statement of the case and the supplemental 
statement of the case have indicated that all pertinent 
evidence has been considered, and the RO has determined that 
the evaluation is to be assigned for the entire period at 
issue, the Board can proceed with its review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The Board will grant a 10 percent rating, as set 
forth below.  The Board will allow the RO to establish an 
effective date.  If the appellant disagrees with the 
effective date, he may enter disagreement at that point.

This issue was remanded by the Board in May 1992, and 
subsequently and was subsequently remanded by the Board in 
June 1998.  The requested development has been accomplished 
and the case has been returned to the Board for further 
appellate consideration. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed by this decision 
has been obtained by the RO.

2.  Recent objective findings from the October 1998 physical 
examination reveal limitation of left wrist motion and 
diminished grip strength attributed to pain in the left 
wrist.  He is right handed.

3.  It is not shown that there is neurological impairment, or 
other functional impairment due to the removal of the 
ganglion other than the findings of limitation of motion and 
diminished grip strength.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation, but no more, for PO 
residuals of a ganglion cyst, left wrist have been met. 38 
U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115b, Part 4., Diagnostic 
Codes (DC)  5214, 7804, 7805, 7899 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating for PO residuals of a ganglion cyst, left 
wrist, currently rated as noncompensable is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a); See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990). That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
the contentions and the evidence of record are viewed in the 
light most favorable to such claim.  Generally, an allegation 
that a service-connected disability has increased in severity 
is sufficient to establish well groundedness. See Drosky v. 
Brown, 10 Vet. App. 251, 254 (1997); Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992).  Likewise, the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, such that no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The evidentiary 
assertions of the veteran are presumed credible for making 
this determination.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
most current clinical evidence of the present level of 
disability is the VA examination in October 1998.  However, 
all pertinent evidence in the appeal period will be 
considered.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1999). 

The RO has rated the veteran's PO, residuals of a ganglion 
cyst, left wrist, under the VA's schedule for rating 
disabilities, DC 7899-7805 analogous to scar, other. This 
code is rated on limitation of the affected part. 

Under DC 5215, Wrist, limitation of motion of:

Dorsiflexion less than 15 degrees; or palmar flexion limited 
in line with forearm warrants a 10 percent evaluation, for 
either major or minor wrist.

In addition, the PO, residuals of a ganglion cyst, left wrist 
may be rated under DC 7804, Scars, tender and painful on 
objective demonstration which warrants a 10 percent 
disability evaluation.  Superficial scars may also be rated 
on limitation of function.  A 10 percent rating is also for 
assignment where residual scarring is poorly nourished with 
repeated ulceration.  DC 7803, 7805.

A review of the service medical records reflects that the 
veteran underwent surgery to remove a ganglion from his left 
wrist during service.  The separation examination in December 
1968 noted a 2-inch scar on the left wrist, no other 
residuals were noted.

In November 1990, the veteran filed a claim for PO residuals 
of a ganglion on the left wrist, including tender and painful 
scars.

In a VA examination in January 1991, the examiner noted the 
circumference of both wrist were 7 inches.  Dorsiflexion was 
to 70 degrees; palmar flexion to 80 degrees; radial deviation 
to 20 degrees; ulnar deviation to 45 degrees.  There was a 
transversal 5-cm. scar, on the left wrist.  This was normal 
in color, thin, smooth, moveable, and asymptomatic. There was 
no pain noted at the time of examination, although the 
veteran claimed some pain in the morning.  The diagnosis was 
asymptomatic, PO left wrist ganglion.

By rating action in March 1991 service connection was granted 
for PO residuals of a ganglion, left wrist.  A noncompensable 
rating was assigned at that time and has remained in effect.  
The appellant has disagreed with that rating, ultimately 
giving rise to this appeal.

In a VA examination in October 1998, the veteran complained 
of numbness in his thumb, index, middle, and ring fingers.  
He reported gouty arthritis in his left wrist, and complained 
of constant pain, weakness and stiffness.  He took Colchicine 
twice daily, and had a brace for his left wrist.

A nerve study revealed reflexes were normal and symmetrical.  
There was no atrophy, weakness in any left arm muscle, or 
loss of sensation to light touch.  An EMG study revealed no 
abnormality.  The impression was neuritis of the left radial 
sensory without objective evidence of motor or sensory loss.  

A joints examiner noted the range of motion (ROM) of the left 
wrist was dorsiflexion, and palmar flexion from 0 to 30 
degrees; radial deviation was 0 to 16 degrees; ulnar 
deviation was 0 to 32 degrees.  Right wrist motion was 
described as normal.  He had positive Tinel's and Phalen's 
sign on the left.  There was numbness in his fingertips.  
There was a 5.5cm. well healed surgical scar on the lateral 
aspect of the dorsum of his wrist.  The examiner noted that 
the veteran's functional impairment could be attributed to 
his left wrist ganglion surgery.  It was reported that the 
appellant was not asymptomatic.   The examiner requested x-
rays to determine whether the veteran had gouty arthritis of 
the left wrist.

Subsequent x-rays revealed minimal degenerative changes 
involving the distal radius in both wrists with 
demineralization of the visual bones. The soft tissue was not 
remarkable.  

Additional evidence of record include voluminous VA medical 
records noting treatment for degenerative arthritis, as well 
as for several physical and psychiatric disorders.  None of 
the medical evidence on file suggests intercurrent treatment 
for pain or other complaints of the left wrist.  Further, 
there is no allegation that this disorder is so unusual as to 
render application of the regular schedular provisions 
impractical.  As such, assignment of an extraschedular rating 
is not indicated.  38 C.F.R. § 3.321.

After thoroughly reviewing the evidence on file, the Board 
concludes that a 10 percent evaluation, but no more, for the 
veteran's PO residuals ganglion cyst, left wrist is in order.  
It is concluded that, based on the most recent evidence of 
record, there is some functional impairment that can be 
attributed to the residual scarring.  While the recent 
examination noted some numbness in the fingertips, 
neurological testing was essentially normal.  As such, that 
pathology does not provide a basis for a compensable rating.  
In the alternative, however, the recent examination did 
reveal what was said to be diminished hand grip and 
limitation of wrist motion secondary to pain in the wrist.  
The motion limitation is not to an extent such as to warrant 
a compensable rating, but taken with the reported diminished 
hand grip, those findings are commensurate with some 
limitation of function such as to warrant a 10 percent 
rating.

As noted, this rating is warranted based on the most recent 
evidence of record.  Other records do not reveal significant 
findings, nor is there indication over the years that there 
was a need for recurrent left wrist treatment.  In 1991, 
essentially asymptomatic findings were recorded.  Thus, for 
the reasons noted, the Board concludes that a 10 percent 
rating, based on the recent examination findings is in order, 
but that the evidence does not provide a basis for a rating 
in excess of that 10 percent.  DC 7803-7805, 5214.

Finally, the Board notes that the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v.  Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.  These requirements for the consideration of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his service-connected disability is 
appropriately evaluated at 10 percent disabling, but no more.  


ORDER

Entitlement to a 10 percent evaluation, but no more, for PO 
residuals of a ganglion cyst, left wrist, is granted, subject 
to the law and regulations governing the award of monetary 
benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

